DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Claims 1-5 are currently pending and have been fully considered.  
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATTORI et al. (U.S.6202424)
HATTORI et al. teach a compression system and a method to compress contaminated gas containing water and other corrosive substances (natural gas) (pulling raw gas from a source).
HATTORI et al. teach in lines 35-58 of column 6 that a natural gas is supplied by a transporting pipe and is equipped with a pre-gas cooler which condenses the natural gas to a designated temperature and leads to a drain separator downstream of the pre-gas cooler that separates drain substances. (cooling the raw gas to a temperature within a preset temperature and removing contaminants to produce preconditioned gas)
HATTORI et al. teach that after removing drain substances, the natural gas is sent to a knock-out drum, where gas from outside system is taken in through a pressure control valve and a heating operation is conducted.  
After the heating operation, the natural gas passes from the knock-out drum to a gas transporting pipe and then to a screw type compressor (delivering preconditioned gas to the compressor).  
After the screw type compressor, the natural gas is sent to a first separator where compressed gas and oil are separated. (sent to a separator to remove liquids)  
Oil separated is taught to be recirculated to an oil injection section of the screw compressor.   A three-way valve is used to control the temperature of the oil injected in to the oil injection section.  
Discharged gas is sent to a second separator via a gas transporting pipe. 
Compressed gas from which oil was removed in the second separator is sent to an after-gas cooler and thus recondensing water and oil in the compressed gas.  (pressurized gas is cooled)
HATTORI et al. teach in lines 1-67 of column 7 pressure/temperature detectors (temperature/pressure sensors) are present within gas transporting pipes and measures the pressure/temperature before the compressor and after the compressor.   HATTORI et al. teach in lines 1-67 of column 8 the temperature and pressure are controlled based on the detectors (pressure is determined and adjusted at the suction side of the compressor and leaving the compressor).
It is noted that HATTORI et al. teach 2 separators that are used.
It would be well within one of ordinary skill in the art to recirculate the gas to further separate the gas from the liquids.
HATTORI et al. do not teach that the compressor has a rotational speed.
However, having a compressor that employs rotation and adjusting the rotational speed would be well within one of ordinary skill in the art as long as the conditions in the compressor in regards to pressure is the same.
HATTORI et al. do not teach there is an aerial cooler for cooling pressuring gas.
However, it appears to be a design choice to use an aerial cooler and the invention would perform equally well with any type of cooler since the type of cooler does not appear to solve any specific problem.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, HATTORI et al. teach in lines 6-25 of column 4 that water is a contaminant that is removed prior to feeding the natural gas to the compressor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771